                                 Case 4:19-cv-06552-YGR Document 58 Filed 12/08/20 Page 1 of 2



                         1   MICHAEL B. HORROW (SBN 162917)
                             SCOTT E. CALVERT (SBN 210787)
                         2   DONAHUE & HORROW, LLP
                             1960 E. Grand Ave., Suite 1215
                         3   El Segundo, California 90245
                             Telephone: (310) 322-0300
                         4   Facsimile: (310) 322-0302
                             Email: mhorrow@donahuehorrow.com
                         5   Email: scalvert@donahuehorrow.com

                         6   Attorneys for Plaintiff
                             CAROLINE L. CONNOR, M.D.
                         7

                         8                             UNITED STATES DISTRICT COURT

                         9                          NORTHERN DISTRICT OF CALIFORNIA

                        10
DONAHUE & HORROW, LLP




                        11   CAROLINE L. CONNOR, M.D., an individual,     Case No.: 4:19-cv-06552-YGR
                        12                     Plaintiff,
                                                                          [PROPOSED] JUDGMENT
                        13         vs.
                        14   UNUM LIFE INSURANCE COMPANY OF
                             AMERICA and HUMBOLDT MEDICAL
                        15   SPECIALISTS, INC. EMPLOYEE BENEFIT
                             PLAN
                        16

                        17                     Defendants.
                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                                                                        –1–
                                                             [PROPOSED] JUDGMENT
                                   Case 4:19-cv-06552-YGR Document 58 Filed 12/08/20 Page 2 of 2



                         1   IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                         2

                         3          Judgment is entered in favor of Plaintiff Caroline Connor, M.D. (“Dr. Connor”) and against

                         4   Defendant Unum Life Insurance Company of America (“Unum”) in accordance with the Court’s

                         5   Order Granting Motion for Judgment (Docket No. 56).

                         6          This matter came before the Court on bench trial on October 27, 2020. Upon reviewing the

                         7   parties’ trial briefs, the administrative record and on oral argument of the parties, the Court

                         8   determined that Dr. Connor qualifies as an eligible employee for disability benefits. Accordingly,

                         9   the Court Orders that Unum pay Dr. Connor long-term disability benefits owed under the Plan

                        10   from December 28, 2018 to the date of this Judgment, with pre-judgment interest at 5% per
DONAHUE & HORROW, LLP




                        11   annum. In addition, Unum shall pay post-judgment interest at 5% per annum on any back benefits

                        12   which remain unpaid as of the date of this Judgment. The Court further Orders that Unum shall

                        13   continue to pay Dr. Connor long-term disability benefits until such time that Dr. Connor is no

                        14   longer disabled or meets the Maximum Period of Payment, as defined in the Policy.

                        15          As Plaintiff has achieved success on the merits in this litigation, she may apply to the Court

                        16   for an award of attorneys’ fees and recovery of costs of action.

                        17

                        18   IT IS SO ORDERED.

                        19
                                    December 8, 2020
                             DATED: __________                            _____________________________________
                        20                                                     YVONNE GONZALEZ ROGERS
                        21                                                   UNITED STATES DISTRICT JUDGE

                        22

                        23

                        24

                        25

                        26
                        27

                        28

                                                                               –2–
                                                                    [PROPOSED] JUDGMENT
